Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17, 19 and 21-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SEO et al. (US Pub No. 2015/0055287 A1 and SEO hereinafter)
Regarding Claim 15, Seo discloses (see annotated figs. 4-5) a display device comprising: 
a display panel (4) comprising a bendable part; and a multi-joint member (3) configured to support the bendable part, wherein the multi-joint member comprises: a first hard material part (320)  and a second hard material part (another 320 next to first hard material part 320) sequentially arranged in a first direction (D1) and mutually combined to be rotated with respect to each other; and a first soft material part (310) positioned between the first hard material part and the second hard material part, and wherein the 

    PNG
    media_image1.png
    971
    841
    media_image1.png
    Greyscale



Regarding Claim 16, Seo discloses (see annotated figs. 4-5) the display device of claim 15, further comprising: a second soft material part, wherein the first soft material part and the second soft material part are positioned on respective sides of the first hard material part in the first direction.  

    PNG
    media_image2.png
    475
    824
    media_image2.png
    Greyscale


Regarding Claim 17, Seo discloses (see annotated figs. 4-5) the display device of claim 16, wherein the first soft material part and the second soft material part are separated (by hard material) from each other.  

Regarding Claim 19, Seo discloses (see annotated figs. 4-5) the display device of claim 16, wherein the first soft material part and the second soft material part are 
 
Regarding Claim 21, Seo discloses (figs. 1-5 and annotated fig. below) a display device comprising: 
a display panel (4) comprising a bendable area; and a panel support (1-2) disposed on the display panel and comprising a member (3) to support the bendable area, wherein the member comprises: at least two of hard material portions (320, 320) sequentially arranged in a first direction (D1) and comprising a first surface facing toward the bendable area; and a soft material portion (310) disposed at least partially between the first surface and the display panel.  

    PNG
    media_image3.png
    503
    806
    media_image3.png
    Greyscale



Regarding Claim 22, Seo discloses (figs. 1-5 and annotated fig. above) a display device comprising: a display panel (4) comprising a bendable area; and a panel support (1-2) disposed on the display panel and comprising a member (3) to support the bendable area, wherein the member comprises: at least two of hard material portions (320, 320) sequentially arranged in a first direction (D1); and a soft material portion (310) disposed at least partially between two of the at least two of hard material portions.

Allowable Subject Matter
Claims 1-14 are allowable.
Regarding claim 1, closest prior references Seo fails to teach,” a first hard material part and a second hard material part sequentially arranged in a first direction and mutually combined to be rotated with respect to each other; and 10a soft material part comprising a first portion that is positioned between the first hard material part and the bendable part and contacts the first hard material part, wherein each of the first hard material part and the second hard material part comprises a first surface facing the bendable part and a second surface opposite to the first surface, and wherein a distance between the first surface of the first hard material part and 15the first surface of the second hard material part is smaller than a distance between the 
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, closest prior references Seo fails to teach,” wherein a combination of the first hard material part, the first soft material part, and the second soft material part forms a trapezoidal shape in a cross-sectional view.”
Regarding claim 20, closest prior references Seo fails to teach, “a plurality of support sides facing the bendable part, and a support side of the plurality of support sides includes a first surface of the first hard material part at a center of the 5support side, and a surface of the first soft material part and a surface of the second soft material part at respective sides of the first surface.”
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions in claims 18 and 20 as arranged, disposed or provided in the manner as claimed by the applicant. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841